Citation Nr: 1317071	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-39 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder ("PTSD") prior to October 20, 2009.

2.  Entitlement to a disability evaluation in excess of 70 percent for PTSD from October 20, 2009 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in San Diego, California, which granted the Veteran's claim of entitlement to service connection for PTSD and assigned an initial rating of 50 percent, effective November 30, 2007.  The Veteran subsequently filed a notice of disagreement with the initial assigned rating and perfected an appeal.  Thereafter, in an April 2010 Supplemental Statement of the Case ("SSOC"), the Denver, Colorado RO increased the assigned disability rating to 70 percent, effective October 20, 2009.  Despite the assignment of an increased disability evaluation for this disorder, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a rating decision issued after a notice of disagreement which grants less than the maximum rating available does not "abrogate the pending appeal").  The claims have since been transferred to the Honolulu RO.


FINDINGS OF FACT

1.  Prior to April 21, 2008, the Veteran's PTSD was manifested by anger and
irritability; anxiety; depression; sleep difficulties; panic attacks more than once a week; hypervigilance; nightmares; impaired memory and concentration; impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  From April 21, 2008 to October 19, 2009, the Veteran's PTSD was manifested by the aforementioned symptoms plus near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and persistent hallucinations.  

3.  As of October 20, 2009, the Veteran's PTSD has been manifested by the aforementioned symptoms, plus grossly inappropriate behavior; and persistent danger of hurting himself or others.


CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2008, the criteria for a disability evaluation in excess of 50 percent were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2012).

2.  Resolving all doubt in favor of the Veteran, for the period April 21, 2008 to October 19, 2009, the criteria for a disability evaluation of 70 percent, and no higher, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2012).

3.  Resolving all doubt in favor of the Veteran, for the period October 20, 2009 forward, the criteria for a disability evaluation of 100 percent have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, the Board notes that service connection had already been established and the current appeal arose, in part, from a disagreement with the initial assigned disability evaluation.  The Court has held that where service connection has been granted and the initial rating has been assigned, the service connection claim has been more than substantiated - it has been proven.  See Dingess/Hartman v. Nicholson, supra.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that, in a letter dated January 2008, the Veteran was informed of the evidence necessary to support a claim of entitlement to an increased disability rating.  In addition, a September 2009 Statement of the Case ("SOC") informed the Veteran of the specific diagnostic code applicable to his service-connected PTSD.  See Dingess/Hartman, supra; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006), citing Mayfield v. Nicholson, 444 F.3d at 1333-34 (holding that providing the claimant with notice followed by a readjudication of the claim in an SOC or Supplemental Statement of the Case ("SSOC") "cures" any timing problem associated with the lack of notice prior to an initial adjudication).  

      B.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, VA examination reports dated April 2008 and March 2010, and an October 2009 letter from the Veteran's treating VA psychiatrist.  The claims folder also contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claims that have not already been obtained and associated with the record.  Given the complete grant of benefits (a 100 percent scheduler rating as of October 20, 2009), any failure to obtain outstanding VA outpatient psychiatric treatment records after April 2010 is non-prejudicial. 

Review of the examination reports demonstrates that the VA examiner (who performed both examinations) reviewed the complete claims folder, interviewed the Veteran regarding his history of mental health symptoms and claimed PTSD stressors, performed a comprehensive evaluation and provided reasons and bases for his conclusions.  Accordingly, the Board finds the VA examinations adequate upon which to base decisions in this case.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claims has been consistent with the provisions of the VCAA.   The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).
The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2012).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2012).

The Veteran's service-connected PTSD has been evaluated under DC 9411(2012).  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2012).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) ("DSM-IV").

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).

The Board must also consider the Global Assessment of Functioning ("GAF") scores that have been reported.  GAF scores, ranging from 0 to 100 percent, are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Additionally, scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Lower scores assess increased impairment.

By way of background, review of the claims folder reveals that the Veteran participated in combat during the Vietnam War.  VA Medical Center ("VAMC") treatment records show that he first sought VA treatment in September 2007, at the urging of his primary care physician, for complaints of depression.  The clinician noted that he clearly endorsed symptoms meeting the criteria for PTSD, including hypervigilance, exaggerated startle response, intrusive memories, nightmares and mood irritability.  He was diagnosed with PTSD related to Vietnam combat, major depression and PTSD likely complicated by untreated sleep apnea.

In November 2007, during private psychotherapy, the Veteran complained of depression, sleep difficulties, nightmares, and irritability and anger.  During a series of behavioral assessments, the clinician noted that he endorsed anger, anxiety or tension, feeling sad or hopeless, sleeping difficulty and trouble understanding, concentrating or remembering.  He reported that he lived with his wife of many years and had one adult son.  He said he was close to his brothers' children, but not close to his brothers.  His hobbies included golf and motorcycling.  He said he had previously been a business owner for 11 years, but had recently began a new job as a car salesman after the business ended.  He said he had previously been an alcoholic, but had since been a member of alcoholics anonymous for many years.  During a mental status evaluation, he was found to be alert, oriented to all spheres, attentive and cooperative.  His grooming was appropriate.  His speech was normal, mood was anxious and depressed, affect was congruent with mood, and he demonstrated a normal, coherent thought process.  There was no evidence of suicidal or homicidal ideations.  Insight and judgment were noted to be good, and his memory was intact.  There was no sign of dementia or psychosis.  The Veteran was diagnosed with PTSD, major depressive disorder, recurrent, alcohol dependence in remission, rule out panic disorder without agoraphobia.  The assigned GAF score was 51, suggestive of moderate symptomatology.

Subsequent VAMC treatment reports show that the Veteran began attending private psychotherapy.  During a January 2008 session, he reported that he had become very angry with a co-worker and did not feel good about it.  During a February 2008 appointment with his VA psychiatrist, he reported that he had had an altercation with a co-worker and his anger level had been much higher than it should have been.  He also reported an increase in nightmares, which he attributed to talking a lot about his Vietnam experiences.  He was prescribed diazepam for insomnia and nightmares.

In April 2008, the Veteran was afforded a VA PTSD compensation and pension examination.  He said he had been married for 39 years and had been at his job as a car salesman for seven months.  He also discussed having a history of violent behavior while intoxicated, but said he had not had alcohol intake for 23 years.  He said he had a couple of friends that he played golf with and a small group of friends that he motorcycled with during the summer.  His reported symptoms included sleep difficulties, nightmares, panic attacks with profound fear several times per week (which he said often caused him to leave the workplace and go for a walk), avoidance and dissociative blackouts if he was involved in a physical altercation.  He described one such incident that occurred about two years earlier, in which he knocked a man unconscious after the man insulted his wife.  The Veteran said he had no recollection of the incident and denied that he was still involved in such violent behavior, although, he reported keeping firearms in the house.  He said that his panic attacks had increased to the point that he did not go out of the house except to go to work.  He also endorsed hypervigilance, depression for several days at a time to the extent that he would neglect his hygiene for a few days and isolate himself, and auditory hallucinations where he heard his name called.  He denied suicidal ideations and memory or concentration problems.  During the mental status evaluation, he was noted to be clean-shaven and casually dressed, oriented to all spheres except the date of the month, depressed and guarded.  His memory and concentration were found only to be fair.  The examiner opined that the Veteran was able to manage his activities of daily living, including maintaining proper hygiene, and the Veteran reported that he had not missed consecutive days at work.  The diagnoses were PTSD, depressive disorder not otherwise specified ("NOS"), and alcohol abuse in remission secondary to PTSD.  His assigned GAF score was 54.

VAMC treatment records reveal that in December 2008, the Veteran reported that he was now experiencing significant anger problems (noting that he had eight sources of anger), said he had been unemployed for several months, and was also experiencing financial difficulties.  The clinician noted that he had not been seen in therapy since January of that year.  He also reported being involved in a few altercations either while driving or while on an airplane.  His mental status evaluation showed that he was neatly dressed, pleasant, cooperative and maintained good eye contact.  He was anxious with a depressed mood and affect.  His thoughts were logical and goal-directed, but it was noted that the Veteran did not have much insight into how his belief system affected his PTSD symptoms.  There was no evidence of suicidal or homicidal ideations, dementia, psychosis or mania, and he was not deemed a danger to himself or others.  

Psychotherapy treatment notes for 2009 revealed that the Veteran was experiencing ever-increasing anger and irritability.  In February, he was told that he would benefit from anger management classes after he reported that he had blacked out in a rage of anger about 20 times in the previous 20 years.  In March, he was very depressed and tearful, noting he had just separated from his wife.  By June 2009, he reported that he was not sleeping well and was very angry.  In July, he said that he had threatened to kick his wife's front door in because he could not get into the house to retrieve his belongings.  The Veteran's mental status evaluations during this period continued to show that he was casually-dressed, maintained good eye contact and had logical and goal-directed thoughts.  Although he continued to endorse auditory hallucinations, he denied suicidal or homicidal ideations, and was found to be negative for delusions, paranoia, psychosis or mania.

On October 20, 2009, the Veteran saw both his VA social worker for psychotherapy and his treating psychiatrist, at which time, he reported that he was going through a divorce from his wife of 41 years.  He also said that he was now dating a woman that he had known for 11 years.  Although he reported feeling "desperate" financially, he said that his new relationship helped him to persevere.  The Veteran also reported that he kept a loaded gun in his car at all times to protect himself against drivers with road rage, but said that he did not associate guns with suicidal ideations, adding that he had always owned guns and did not see any problem with this behavior.  The psychiatrist opined that the Veteran's having lost his job had contributed greatly to the "unraveling of his emotional state."  He further opined that his PTSD symptoms had worsened, adding that he considered him from a clinical standpoint to be unemployable.  During his psychotherapy appointment, the clinician noted that the Veteran's speech was tangential and difficult to track.  He refused to answer any questions about suicidal ideations, however, and told the clinician it was none of his business.  

In an October  27, 2009 letter, the Veteran's VA psychiatrist wrote that the Veteran had been receiving outpatient mental health treatment for PTSD since September 2007.  He noted that, although the Veteran had been employed when he first started treatment, he was struggling with the demands of a sales job, noting that when the stress had mounted, various aspects of his life unraveled.  He opined that losing the structure of his job had contributed to the deterioration of his emotional state, adding that he was more disorganized than when he worked at the car dealership and, now that he was adrift, his PTSD symptoms had worsened markedly.  He concluded by again opining that the Veteran was unemployable.

During November 2009 psychotherapy, the Veteran reported that he had been involved in a bad verbal altercation with his son to the point where he felt unwanted at his son's home.  As a result, he said he was no longer spending time with his grandchildren.  In December 2009, the Veteran told his psychiatrist that he was experiencing increased sleep difficulties due to nightmares and anxiety.  It was noted that he had discontinued his anti-anxiety medication because he had suffered a fall while sleepwalking.  In February 2010, the Veteran reported having increasing problems with asleep, panic attacks, dysphoric mood and hyperarousal symptoms.   He said he was working hard to keep his temper in check but that he could become violent. He said he lost his job, his marriage and was alienated from his son. His GAF score was 48 due to severe occupational and social impairment. 

In March 2010, the Veteran was afforded a second VA PTSD examination, at which time, he reported that he had not worked since 2008.  He said that, even though he still loved his wife, it was his idea to get a divorce because of his unemployment.  He said his business had collapsed because of a disagreement with his partner, and he left the car dealership because he could no longer tolerate the environment there.  Again, he noted that he was continuing to experience severe financial problems.  Regarding his activities of daily living, he said he got up, showered and dressed himself and went to alcoholics anonymous meetings twice a day, five to six days a week.  He reported that he had loss about 40 pounds since the previous VA examination; although he reported that he had no appetite and only ate one meal per day, he also admitted that he had made a great effort to lose weight since the prior VA examination.  His reported symptoms included hyperarousal, avoidance, severe sleep difficulties (noting that there had been a period where he had not slept for 12 days in a row), nightmares, depression, substantial anger, hypervigilance, suspicion/paranoia, anxiety and daily symptoms of panic.  He reported that, during the period when he could not sleep, he had heard voices reminiscent of someone in Vietnam or his former workplace.  He said the voice would only ask how he was doing or discuss mundane events.  He denied command hallucinations.  During the mental status evaluation, he was casually and neatly dressed and groomed, tearful and depressed.  Although he admitted that his PTSD symptoms had increased, he said that he was able to maintain his activities of daily living.  He did, however, endorse some inappropriate behavior regarding verbal and physical aggression.  The examiner opined that his social functioning was impaired by a high level of anxiety and avoidance behaviors, and that he was only employable in a limited setting where he would have little or no contact with the public and loose supervision.  The Veteran's assigned GAF score was 50, suggestive of serious symptomatology.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As noted above, when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2011); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on a review of the complete evidence of record, the Board concludes that, for the period prior to April 21, 2008, the preponderance of the evidence is against granting the Veteran's claim of entitlement to a disability evaluation in excess of 50 percent for PTSD.  With respect to the criteria for a 70 percent disability rating, the Board notes that, during the portion of the period on appeal, the Veteran's mental status evaluations were consistently normal.  There is also no competent evidence that he had suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances to the extent that he had an inability to establish and maintain effective relationships.  The Board observes that, while the Veteran apparently has some difficulty in getting along with others, as demonstrated by his having substantial issues with anger and getting into altercations with others, he clearly demonstrated the ability to maintain relationships, as noted by his having several friends with whom he played golf and rode his motorcycle.  He was working as a car salesman. As such, the Board concludes, for the period prior to April 21, 2008, the Veteran's PTSD most closely approximated the criteria for a 50 percent disability rating.

For the period April 21, 2008 to October 19, 2009, and affording the Veteran the benefit of the doubt, the Board concludes that the criteria for a disability evaluation of 70 percent, and no higher, were met.  At the time of the April 2008 VA examination, the Veteran demonstrated increased symptoms to including panic attacks with profound fear occurring several times per week.   He said that he did not leave the house but was going to work and had not missed consecutive days.  He related that he had experienced auditory hallucinations.  Despite these symptoms, the Board notes that the evidence did not show the Veteran to have symptoms at the level of severity associated with a 100 percent rating as he was working full time.  There was no evidence that he suffered from gross impairment in thought processes or communication, was in persistent danger of hurting himself or others, had disorientation to time or place, or memory loss for the names of close relatives, his own occupation, or his own name.  Moreover, during the April 2008 VA compensation and pension examination, the examiner opined that the Veteran was able to maintain his activities of daily living, including basic hygiene.  In addition, while the Board notes that the Veteran's GAF scores during this period did not fall below 54, a GAF score is just one part of the medical evidence to be considered and is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  In this case, the Board concludes that the Veteran's increased symptomatology during this portion of the appeals period makes it more likely that his symptoms were more reflective of a lower GAF score and additional impairment in most areas, including occupational and social difficulties.  As such, the Board concludes, for the period April 21, 2008 to October 19, 2009, the Veteran's PTSD most closely approximated the criteria for a 70 percent rating.

In addition to the VA examinations, outpatient treatment reports and letter from the Veteran's psychiatrist, the Board has also considered the Veteran's personal statements concerning the severity of his service-connected PTSD.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his assertions are entitlement to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as evaluating the severity of a complex psychiatric disorder, such as PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, his assertions are not as probative as the medical evidence on file in establishing the severity of his PTSD. 

As of October 20, 2009, and affording the Veteran the benefit of the doubt, the Board concludes that the criteria for a disability evaluation of 100 percent for service-connected PTSD were met.  During this time, his VA psychiatrist noted that, as a result of his unemployment, his symptomatology had substantially worsened and now included persistent auditory hallucinations and grossly inappropriate behavior, including periods of violent encounters with others.  Significantly, the Veteran was advised on multiple occasions to stop carrying a loading gun in his car, yet, despite being advised of the potential dangers of doing so, he persisted in the behavior.  While the Board is cognizant that, for this portion of the period on appeal, the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. §  4.130, DC 9411, as noted above, the Court has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  

The Board notes that a request for a total disability rating based on individual unemployability ("TDIU") due to service-connected disabilities is part and parcel of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Mayhue v. Shinseki, 24 Vet. App. 273, 281-82  (2011).  During the pendency of the appeal, the Veteran was awarded TDIU in an April 2010 rating decision as of November 30, 2009.  Pursuant to this decision, as discussed, the Veteran is in receipt of a scheduler 100 percent rating based on PTSD as of October 20, 2009.  Prior to this, there is no evidence establishing that the Veteran was unable to work solely due to service-connected disabilities.  The Board notes that while service-connected disabilities impacted the Veteran, he reported in 2007 and 2008 that he was employed as a car salesman.

In closing, the Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate, with respect to the period prior to October 20, 2009.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's condition with the established rating criteria shows that the rating criteria adequately describe the Veteran's symptomatology and disability level.  

The Board further observes that, even if the available schedular evaluation for the disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors, such as those provided by the regulation as "governing norms."  Here, the record does not show that the Veteran has required any hospitalization or inpatient treatment for his PTSD during the course of this appeal.  Thus, the Board finds that, for the period prior to October 20, 2009, the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

For the period prior to April 21, 2008, an initial evaluation in excess of 50 percent for PTSD is denied.

For the period April 21, 2008 to October 19, 2009, an evaluation of 70 percent, and no higher, for PTSD, is granted, subject to the laws and regulations governing the payment of monetary awards.

For the period October 20, 2009 forward, an evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


